Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Rejection of claims 1, 3, 4, 6, 7 and 8 has been withdrawn in response to amended claims submitted on 12/27/2021. Claims 4-6 have been cancelled.

Response to Arguments
Applicant’s arguments, filed 12/27/2021, with respect to claim 1 and 12 have been fully considered and are persuasive.  

Chen teaches of keeping an object in field of view of the camera and the lens of camera slides backward as vehicle moves forward. Therefore Chen teaches of sliding lens in a direction opposite to the moving direction of body. Chen however does not teach sliding the lens when the acceleration of body is equal to or above a threshold value and not moving it when acceleration value is less than the threshold. Therefore Chen does not teach:
“situation in which the acceleration value of the main body is less than the threshold value, the lens is disposed in the first position at both the first time point and the second time point, and acquires the first image and the second image at the first position, wherein, in a second situation in which the acceleration value of the main body is greater than or equal to the threshold value, the lens is disposed in the first position at the first time point and in the second position at the second time point, and acquires the first image at the first position and the second position at the second position”. 

Cho teaches of moving camera in direction opposite to movement direction of body, furthermore Cho teaches of observing acceleration of the body but does not teach of an acceleration threshold.

Sato teaches of sliding lens in direction opposite to movement direction of body based on an acceleration threshold value, however Sato does not teach:
“wherein, when the acceleration value of the body is greater than or equal to a preset threshold value and the lens is fixedly disposed at a specific position in the case, images A and B acquired continuously from the lens do not include an overlapped area”.

Images taken by Sato always have overlapped area regardless of the lens moving or not, therefore Sato teaches away from above mentioned limitation.

 No art was found in further search that teaches or suggests or renders obvious the above
limitations in combination with the other elements of the claim specifically:
situation in which the acceleration value of the main body is less than the threshold value, the lens is disposed in the first position at both the first time point and the second time point, and acquires the first image and the second image at the first position, wherein, in a second situation in which the acceleration value of the main body is greater than or equal to the threshold value, the lens is disposed in the first position at the first time point and in the second position at the second time point, and acquires the first image at the first position and the second position at the second position.


wherein, when the acceleration value of the body is greater than or equal to a preset threshold value and the lens is fixedly disposed at a specific position in the case, images A and B acquired continuously from the lens do not include an overlapped area

Therefore claim 1 is deemed novel. Claim 12 states substantially the same limitations as
of claim 1, hence are also deemed allowable for similar reasons. Therefore rejections of claims
1, 12 and their respective dependent claims has been withdrawn.

Any comments considered necessary by applicant must be submitted no later than the payment
of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664